Opinion issued December 3, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00380-CR
                               NO. 01-13-00381-CR
                            ———————————
                   CLAYTON HOMER BRUNO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 179th District Court
                             Harris County, Texas
                    Trial Court Case Nos. 1330602, 1330604


                          MEMORANDUM OPINION

      On September 7, 2013, the trial court reporter filed an information sheet in

this Court indicating the record was lost due to technical problems. On October

29, 2013, we abated these appeals for a hearing in the trial court regarding the lost
reporter’s record. On November 19, 2013, the trial court ordered a new trial as the

parties could not agree to the content of the lost records. See TEX. R. APP. P.

34.6(f).   The granting of a motion for new trial restores the case to its position

before the former trial. See TEX. R. APP P. 21.9(b). These appeals were rendered

moot by the order granting a new trial. See id.

      Accordingly, we dismiss the appeals as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2